Citation Nr: 0921767	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-17 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
In that decision, the RO granted service connection for 
tinnitus and assigned a disability rating of 10 percent, 
effective October 14, 2005. 

In June 2009, the Board granted the Veteran's motion to have 
his case advanced on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 

FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum evaluation authorized under 
Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2008); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The claim for a higher initial rating for tinnitus arises from 
the Veteran's disagreement with the initial rating assigned 
after the grant of service connection.  The courts have held, 
and VA's General Counsel has agreed, that where an underlying 
claim for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has been 
substantiated and there is no need to provide additional VCAA 
notice or address prejudice from absent VCAA notice.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding 
evidence necessary to establish a more favorable decision with 
respect to downstream elements (such as initial rating) are 
appropriately addressed under the notice provisions of 
38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 
128 (2008).  Where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  Id.  There has been no 
allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified post-service VA 
treatment records and private medical records.  VA also made a 
request for the Veteran's service treatment records, however 
they are presumed to have been destroyed in the fire at the 
National Personnel Records Center in 1973.  Therefore, VA 
determined that any further efforts to obtain the Veteran's 
service treatment records would be futile.  38 C.F.R. 
§ 3.159(c)(2).  In addition, the Veteran was afforded a VA 
examination for tinnitus.

Destruction of service treatment records does not create a 
heightened benefit of the doubt, but only a heightened duty on 
the part of VA to consider the applicability of the benefit of 
the doubt, to assist the claimant in developing the claim, and 
to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 
(2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service treatment records are missing, VA also has a duty 
to search alternate sources of service records.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  The service department has 
not suggested alternate sources of records, but VA did ask the 
Veteran for copies of any records in his possession.  The 
Veteran has not contended that he was treated for tinnitus in 
service.  In his claim received in October 2005, he reported 
that his disability began in 1996 and that he had not received 
any treatment. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for a higher initial rating for 
tinnitus is thus ready to be considered on the merits.

Analysis

The veteran requested an increased rating for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 6260 
there is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  The veteran appealed that 
decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the pre-
1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 
required the assignment of dual ratings for bilateral tinnitus. 
VA appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that the CAVC erred in not deferring to the 
VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability evaluation for tinnitus, regardless of whether the 
tinnitus is unilateral or bilateral.

The veteran's service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus. 38 C.F.R. 
§4.87, Diagnostic Code 6260.  Although the veteran argues that 
he has bilateral tinnitus and that each ear should be rated 
separately, there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear. In 
light of the above, the veteran's appeal must be denied. 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Extraschedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized 
to approve an extraschedular evaluation if the case "presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1).  The question of an extraschedular rating 
is a component of a claim for an increased rating.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of a 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  In the 
second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference 
with employment" and "frequent periods of hospitalization").  

In its informal hearing presentation, the Veteran's 
representative stated that the Board should consider theories 
under extra-schedular evaluations for the Veteran's bilateral 
tinnitus.  However, there has been no allegation or evidence of 
exceptional factors in this appeal.  The symptom of the 
Veteran's disability is tinnitus.  This symptom is contemplated 
by the applicable rating criteria.  Thus, consideration of 
whether the Veteran's disability picture exhibits other related 
factors such as those provided by the regulations as 
"governing norms" is not required, and referral for 
consideration of an extraschedular evaluation for the service-
connected disability addressed herein is not warranted.  38 
C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence is 
against the Veteran's claim.  The benefit-of-the-doubt doctrine 
is therefore not applicable and the claim for entitlement to an 
initial rating in excess of 10 percent for tinnitus must be 
denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-57.




ORDER

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


